OPINION AND ORDER
The Kentucky Bar Association has charged the respondent with four counts of unethical and unprofessional conduct tending to bring the bench and bar into disrepute arising out of irregularities engaged in by respondent as the co-executor of a decedent’s estate. The Board of Governors of the Bar Association found him guilty as charged on all four counts by a vote of 15-1 as to two counts, and a vote of 16-0 as to the remaining counts, and recommended that he be suspended from the practice of law for a period of two years.
The respondent has not requested review, and this court has not, on its own motion, served notice of its intention to review the recommendations of the Board. Accordingly, pursuant to SCR 3.370(8), the decision of the Board of Governors of the Kentucky Bar Association is hereby adopted.
IT IS ORDERED THAT:
1. The respondent shall pay the cost of this action.
2. Within ten days from the date of the entry of this order of suspension, the respondent shall notify all clients in writing of his inability to continue to represent them and of the necessity and emergency of promptly retaining new counsel, and shall simultaneously provide a copy of all such letters to the Director of the Kentucky Bar Association.
3.The respondent is suspended from the practice of law in the Commonwealth of Kentucky, commencing with the date of the entry of this order, for a period of two years, and further until he is reinstated to the practice of law by an order of this court.
All concur.